MANDATE
                   Case
                Case     19-422, DocumentDocument
                     1:17-cv-07814-KPF    76, 11/12/2019, 2703856,
                                                   42 Filed        Page1
                                                            11/12/19 Pageof 111of 11

                                                                                     N.Y.S.D. Case #
                                                                                     17-cv-7814(DAB)
     19-422
     Abernethy v. EmblemHealth, Inc.

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                                    SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
     CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
     THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

             At a stated term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     21st day of October, two thousand nineteen.

     PRESENT:           DENNIS JACOBS
                        ROBERT D. SACK
                        PETER W. HALL
     ----------------------------------------------------------------------
                                                                                                Nov 12 2019
     DAVID ABERNETHY, FRED BLICKMAN, DOMINIC
     D’ADAMO, MARILYN DEQUATRO, THOMAS DWYER,
     MICHAEL FULLWOOD, PHILIP GANDOLFO,
     MICHAEL HERBERT, STEVEN KESSLER, DENNIS
     LIOTTA, DANIEL MCGOWAN, RONALD PLATT,
     ARAN RON, VINCENT SCICCHITANO, JOHN STEBER,
     LESLIE STRASSBERG, PEDRO VILLALBA, ANTHONY
     WATSON, MARC WOLFERT, on behalf of themselves and
     all other similarly situated individuals,
                               Plaintiffs-Appellants,
     PAUL BLUESTEIN, ROBERT BRANCHINI, JAMES
     GREENIDGE, JOAN RUBY, ARAKSI SARAFIAN, on
     behalf of themselves and all other similarly situated individuals,
                               Plaintiffs,

                                 v.                                               No. 19-422

     EMBLEMHEALTH, INC., EMBLEMHEALTH SERVICES
     COMPANY, LLC, CONNECTICARE, INC.,
                                  Defendants-Appellees.*
     ----------------------------------------------------------------------
     *The Clerk of Court is respectfully requested to amend the caption as stated above.
                                                                  1


MANDATE ISSUED ON 11/12/2019
            Case
         Case     19-422, DocumentDocument
              1:17-cv-07814-KPF    76, 11/12/2019, 2703856,
                                            42 Filed        Page2
                                                     11/12/19 Pageof 211of 11




FOR APPELLANTS:                                     RENAN F. VARGHESE (Bryan L Arbeit, on the
                                                    brief), Wigdor LLP, New York, NY.

FOR APPELLEES:                                      MARK C. NIELSEN (Edward J. Meehan, Sarah
                                                    L. Martin, Stephen M. Pennartz, on the brief),
                                                    Groom Law Group, Washington, DC.

       Appeal from a judgment of the United States District Court for the Southern District

of New York (Batts, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the District Court is AFFIRMED IN PART and

VACATED IN PART.

       Appellants are retired officers of EmblemHealth, Inc., EmblemHealth Services

Company, LLC, and ConnectiCare, Inc. (collectively, “EmblemHealth” or “Defendants”),

whose retiree health benefits were unilaterally modified. The United States District Court

for the Southern District of New York (Batts, J.) dismissed all of their claims under Fed. R.

Civ. P. 12(b)(6), including claims under the Employee Retirement Income Security Act

(“ERISA”) and state law claims. We assume the parties’ familiarity with the facts, record of

prior proceedings, and arguments on appeal, which we reference only as necessary to explain

our decision.

       The following facts are drawn from the allegations in the amended complaint

(“Complaint”) and from documents integral to the Complaint.1 See Faber v. Metro. Life Ins.

Co., 648 F.3d 98, 104 (2d Cir. 2011); DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d

Cir. 2010). Appellants were officers at EmblemHealth who retired between 2008 and 2013.


1
 The parties dispute whether the summary plan descriptions are “integral to the complaint.” None
of the facts recited here is taken from the summary plan descriptions.
                                                2
            Case
         Case     19-422, DocumentDocument
              1:17-cv-07814-KPF    76, 11/12/2019, 2703856,
                                            42 Filed        Page3
                                                     11/12/19 Pageof 311of 11




All except Watson signed separation agreements that provided, as consideration, severance-

related benefits, including that Appellants would “be able to commence Retiree Health

Benefits at the same level as that provided an active officer.” J. App. 21 (Complaint ¶ 47);

see, e.g., id. at 502 (Abernethy Separation Agreement).2 Almost all Appellants, including

Watson, also signed employment agreements that promised severance-related benefits,

including retiree health benefits “at the same level as that provided an active officer.” Id. at

23 (Complaint ¶ 56); id. at 25 (Complaint ¶ 63); see, e.g., id. at 145 (Abernethy Employment

Agreement). In 2016, EmblemHealth terminated its group retiree major medical coverage,

notwithstanding that current benefits continued for active officers, and announced that as of

2017, Appellants would instead have the option to purchase individual subsidized insurance

coverage.

       Appellants brought ERISA claims for denial of benefits and breach of fiduciary duty

and, in the alternative, state law claims under New York law, including claims for breach of

contract, breach of the implied covenant of good faith and fair dealing, promissory estoppel,

and violations of New York Labor Law § 193. Each of their claims was dismissed under

12(b)(6). The ERISA claims were dismissed on the ground that the relevant agreements and

summary plan descriptions did not create a vested right to retiree benefits on the same terms

as active officers; the promissory estoppel claim failed because Appellants did not identify

any promises made to them other than those expressed in the relevant agreements and


2
  These agreements provided that Appellants would receive retiree health benefits at active officer
levels on the conditions that they “pay the same amount of premium for such coverage as is paid by
an executive then employed by EmblemHealth for the same level of benefits” and enroll in
Medicare “upon becoming Medicare eligible.” J. App. 21 (Complaint ¶ 47). It is undisputed that
Appellants have met those criteria.
                                                 3
            Case
         Case     19-422, DocumentDocument
              1:17-cv-07814-KPF    76, 11/12/2019, 2703856,
                                            42 Filed        Page4
                                                     11/12/19 Pageof 411of 11




summary plan descriptions; the claim for violations of New York Labor Law § 193 failed

because Appellants were no longer employees of EmblemHealth; and the contractual claims

were deemed preempted by ERISA.

       We affirm the portion of the District Court’s judgment dismissing Appellants’ claims

based on ERISA, promissory estoppel, and New York Labor Law § 193,3 but vacate the

portion dismissing their claims for breach of contract (Count III) and breach of the implied

covenant of good faith and fair dealing (Count IV)—and remand those claims to the District

Court for further proceedings.

        “We review de novo a grant of a motion to dismiss pursuant to Rule 12(b)(6),

accepting the complaint’s factual allegations as true and drawing all reasonable inferences in

the plaintiff’s favor.” Brown Media Corp. v. K&L Gates, LLP, 854 F.3d 150, 156–57 (2d Cir.

2017) (internal quotation marks omitted). We consider “facts stated on the face of the

complaint, documents appended to the complaint or incorporated in the complaint by

reference,” facts that can be judicially noticed, and documents “integral” to the complaint.

Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016) (alterations and internal quotation marks

omitted). “We review de novo a district court’s application of preemption principles.”

Macpherson v. JPMorgan Chase Bank, N.A., 665 F.3d 45, 47 (2d Cir. 2011).

       Appellants argue that the dismissal of their ERISA denial of benefits claim (Count I)

was error because (A) the District Court improperly considered certain summary plan



3
 Appellants do not challenge the District Court’s bases for dismissing their promissory estoppel
claim and their claim for violations of New York Labor Law § 193. Accordingly, we need not
address them. See Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently
argued in the briefs are considered waived and normally will not be addressed on appeal.”).
                                                  4
            Case
         Case     19-422, DocumentDocument
              1:17-cv-07814-KPF    76, 11/12/2019, 2703856,
                                            42 Filed        Page5
                                                     11/12/19 Pageof 511of 11




descriptions (“SPDs”), and (B) the separation agreements and employment agreements can

reasonably be interpreted to promise vested retiree health benefits. We address these

arguments in turn.

       The employment and separation agreements provide that eligibility for retiree health

benefits is governed by the applicable plan documents. The only plan documents in the

record are seven SPDs. We agree with Appellants that the District Court should not have

considered four of them (the more comprehensive SPDs) because they were created after

Appellants retired or apply to non-officers.4 These SPDs are irrelevant to whether

Appellants were promised vested benefits. See Gibbs ex rel. Estate of Gibbs v. CIGNA Corp.,

440 F.3d 571, 576 (2d Cir. 2006) (agreeing with the plaintiff that “the amendment to the

SPD granting discretionary authority to the Plan Administrator does not apply to [the

plaintiff’s] claim because his right to disability benefits vested prior to CIGNA’s amendment

of the Plan”).

       However, the District Court’s erroneous reliance on these SPDs does not require

vacatur because the claim to vested benefits is based on language in the employment and

separation agreements, not any applicable plan document, and neither the employment nor

separation agreements can be reasonably interpreted as promising vested benefits for life.

Although “[e]mployers . . . are generally free under ERISA, for any reason at any time, to

adopt, modify, or terminate welfare plans,” promises to vest benefits for life are enforceable.

Devlin v. Empire Blue Cross & Blue Shield, 274 F.3d 76, 82 (2d Cir. 2001). A plaintiff asserting a


4
 Appellants press this argument because these SPDs expressly reserve to EmblemHealth “the right
to amend or terminate” the plan at any time, which undermines Appellants’ vesting argument. J.
App. 71, 88, 103, 119.
                                                5
            Case
         Case     19-422, DocumentDocument
              1:17-cv-07814-KPF    76, 11/12/2019, 2703856,
                                            42 Filed        Page6
                                                     11/12/19 Pageof 611of 11




denial of vested benefits under ERISA need not show unambiguous language indicating an

intent to vest those benefits. Id. at 83.

        In this Circuit, to reach a trier of fact, an employee does not have to “point to
        unambiguous language to support a claim. It is enough to point to written
        language capable of reasonably being interpreted as creating a promise on the
        part of the employer to vest the recipient’s benefits.”

Id. (quoting Am. Fed’n of Grain Millers, AFL-CIO v. Int’l Multifoods Corp., 116 F.3d 976, 980 (2d

Cir. 1997)) (alterations and emphasis omitted). “Our standard permits a plaintiff to get to a

trier of fact based on ambiguous plan language.” Devlin, 274 F.3d at 83.5

        Here, each employment agreement provides that the employee “shall be entitled to

participate in, and receive benefits under” any retiree health benefit plan provided by his or

her EmblemHealth employer, “subject to the terms of such plans, program or policies.” J.

App. 144. The next sentence clarifies:

        Notwithstanding the foregoing, such company may, in its discretion, at any
        time and from time to time, change or revoke any of its employee benefit
        plans, programs or policies and the [employee] shall not be deemed, by virtue
        of this Agreement, to have any vested interest in any such plans, programs or
        policies.

Id. at 144–45.6 Because the employment agreements unambiguously reserve to

EmblemHealth the right to amend or terminate the retiree health plan at issue, the


5
  Appellants contend that the District Court erroneously applied a heightened standard that we
rejected in Devlin, asserting that the District Court “implicitly found that this Court’s precedent . . .
was overruled” by the Supreme Court’s decision in M & G Polymers USA, LLC v. Tackett, 135 S. Ct.
926 (2015). Appellant Br. 26. We disagree. The District Court determined, before discussing
Tackett, that Appellants’ benefits were not vested because “[t]he language of the Separation
Agreements, Employment Agreements, and SPDs unambiguously indicated that the retiree benefits
were not vested.” Sp. App. 11. The District Court thus applied the Devlin standard, reasoning that
Appellants failed to meet that standard because they could not “point to written language capable of
reasonably being interpreted as creating a promise on the part of the employer to vest the retiree’s
benefits.” Id. at 12 (quoting Multifoods, 116 F.3d at 980) (alterations omitted).
6
  The other Appellants’ employment agreements contain identical provisions.
                                                    6
            Case
         Case     19-422, DocumentDocument
              1:17-cv-07814-KPF    76, 11/12/2019, 2703856,
                                            42 Filed        Page7
                                                     11/12/19 Pageof 711of 11




employment agreements cannot reasonably be interpreted as promising to vest retiree health

benefits. Abbruscato v. Empire Blue Cross & Blue Shield, 274 F.3d 90, 98-99 (2d Cir. 2001).

       Nor can the separation agreements be reasonably interpreted to promise vested

retiree benefits. Appellants point to the following provision, which appears in most of them:

       At the conclusion of the Health Benefits Continuation Period, you will be able
       to commence Retiree Health Benefits at the same level as that provided an
       active officer for you and your eligible dependents, provided that you pay the
       same amount of premium for such coverage as is paid by an executive then
       employed by EmblemHealth for the same level of benefits, and provided
       further that upon becoming Medicare eligible, you enroll in Medicare and elect
       the appropriate coordination of benefits for continued health coverage.

J. App. 21, 502, 520, 547, 562, 577, 590, 616, 682, 697, 712; see also id. at 21 (Complaint ¶ 47),

603, 631.7

       The statement that “you will be able to commence Retiree Health Benefits . . .” is not

reasonably capable of being interpreted as promising vested benefits. Cases in which an

intent to vest has been found relied on more categorical wording. In Devlin, the SPDs

provided that “retired employees, after completion of twenty years of full-time permanent

service and at least age 55 will be insured” and that that the benefits “will remain at [the annual

salary level] for the remainder of their lives.” 274 F.3d at 84-85 (quoting SPDs). Similarly, in Kelly

v. Honeywell Int’l, Inc., 933 F.3d 173 (2d Cir. 2019), benefits were held to have vested based on

the “affirmative lifetime language” in an agreement that promised that “[a]ll past and future

retired employees and surviving spouses shall continue to receive . . . full medical




7
 The five separation agreements that do not contain that provision have less language to support
the assertion of vested benefits.
                                                  7
            Case
         Case     19-422, DocumentDocument
              1:17-cv-07814-KPF    76, 11/12/2019, 2703856,
                                            42 Filed        Page8
                                                     11/12/19 Pageof 811of 11




coverage . . . for the life of the retiree or surviving spouse.” Id. at 180 (alterations in original)

(internal quotation marks omitted).

       Here, in contrast, the separation agreements made no promise as to the specific type

of retiree health coverage that Appellants would receive nor as to the duration of coverage.

Promising that retirees “will be insured” (indefinitely) upon completing twenty-five years of

service creates ambiguity as to vesting, but promising that retirees “will be able to

commence” certain benefits does not. This conclusion is reinforced by the separation

agreements’ qualification that eligibility for retiree health benefits “are subject to the terms

and conditions of each applicable Health Benefit plan as may exist or change for similarly

situated employees of EmblemHealth from time to time.” J. App. 503 (emphases added); see

also id. 521, 534-35, 547-48, 562-63, 578, 591, 604, 617, 631, 658, 671, 682-83, 698, 713, 725.8

       Because Appellants have identified no language in the employment agreements,

separation agreements, or applicable SPDs that is reasonably capable of being interpreted as

promising vested benefits, Appellants fail to state an ERISA claim for denial of benefits

(Count I). Appellants’ breach of fiduciary duty claim (Count II) fails for the same reason as

they concede that it rises or falls with their denial of benefits claim. See Appellant Br. 32

(“[T]he breach of fiduciary duty claim should be reinstated based on the reasons set forth

above [with respect to the denial of benefits claim].”).

                                                ***




8
 The one SPD that Appellants concede is applicable to at least some Appellants—“EmblemHealth
Services Officer Retiree Health Benefits,” effective January 8, 2009—likewise states that “revisions
are periodically made” to the retiree medical benefits. J. App. 134.
                                                  8
            Case
         Case     19-422, DocumentDocument
              1:17-cv-07814-KPF    76, 11/12/2019, 2703856,
                                            42 Filed        Page9
                                                     11/12/19 Pageof 911of 11




       We agree with Appellants, however, that the District Court erred in ruling that their

contractual claims are preempted by ERISA. “To establish a ‘uniform regulatory regime

over employee benefit plans,’ and ‘to ensure that employee benefit plan regulation is

exclusively a federal concern,’ ERISA includes expansive pre-emption provisions.” Arditi v.

Lighthouse Int’l, 676 F.3d 294, 299 (2d Cir. 2012) (quoting Aetna Health Inc. v. Davila, 542 U.S.

200, 208 (2004)). Under the Supreme Court’s two-part test as set forth in Davila, ERISA

preempts a cause of action if (1) “an individual, at some point in time, could have brought

his claim under ERISA § 502(a)(1)(B);” and (2) “no other independent legal duty . . . is

implicated by a defendant’s actions.” Davila, 542 U.S. at 210; see also Arditi, 676 F.3d at 299.

Here, the contractual claims are not preempted because they derive from an independent

legal duty—a contractual right to parity with EmblemHealth’s active officers—as opposed to

a particular benefit plan.

       Stevenson v. Bank of New York Co. is instructive. 609 F.3d 56 (2d Cir. 2010). In that

case, an employee’s breach of contract claim for pension benefits was not preempted

because it was based on the defendant-company’s “separate promise” to maintain his

benefits while he left to work for a Swiss affiliate, notwithstanding that beneficiaries would

typically lose coverage upon leaving their employment with the defendant-company. Id. at

60–61. Here, Appellants concede that EmblemHealth may terminate their retiree healthcare

benefits at any time, provided that it also terminate the active officers’ healthcare coverage.

See Reply Br. 2 (“Defendants only had the right to change or cancel the benefits given to

active officers. In that circumstance and that circumstance alone would they have the ability

to (indirectly) change or cancel the benefits provided to Plaintiffs.”). Therefore, as in

                                                9
           Case
        Case     19-422, DocumentDocument
             1:17-cv-07814-KPF    76, 11/12/2019, 2703856,
                                           42 Filed        Page10
                                                    11/12/19 Pageof1011of 11




Stevenson, Appellants’ claims derive from a separate promise to confer a benefit to which they

were not otherwise entitled, namely, the right to parity with the active officers. See id.

(“[T]here is absolutely no language in any applicable document that provides Defendants

with the ability to cancel the retiree health benefits given to Plaintiffs without making a

corresponding change in the benefits given to active officers. That they did so anyway is the

basis for Plaintiffs’ claims in this case.”).

        The District Court incorrectly reasoned that “the parties’ obligations under the Plan

are ‘inextricably intertwined with the interpretation of Plan coverage and benefits.’” Sp.

App. 15 (quoting Arditi, 676 F.3d at 299). As discussed above, the contractual claims are not

grounded upon “obligations under the Plan”; they are instead derived from a separate

promise in the employment and separation agreements. Accordingly, “[w]hatever rights

[Appellants] had arose not from the [benefit] plan, but from the independent agreement[s]

that gave [them] benefits even though [they] had no right to them under the plan.” Arditi,

676 F.3d at 300 (summarizing Stevenson).9

        Of course, whether the cited contractual language supports Appellants’ breach claims

is a separate question which the District Court may need to decide. For now, we only decide

that Appellants’ contractual claims are not preempted by ERISA.




9
 Arditi, which the District Court relied on, is inapposite. There, we rejected an employee’s reliance
on Stevenson because his employment agreement “merely described the benefits [he] would receive as
a Plan member; it made no promises of benefits separate and independent from the benefits under
the Plan.” 676 F.3d at 301.
                                                 10
          Case
       Case     19-422, DocumentDocument
            1:17-cv-07814-KPF    76, 11/12/2019, 2703856,
                                          42 Filed        Page11
                                                   11/12/19 Pageof1111of 11




       We have considered all of the Appellants’ remaining arguments and have found them

to be without merit. Accordingly, we AFFIRM IN PART and VACATE IN PART the

judgment of the District Court.

                                        FOR THE COURT:
                                        Catherine O’Hagan Wolfe, Clerk of Court




                                          11
